           IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                           NORTHERN DIVISON

DR. MICHAEL L. HILL
730 Bartlett Ave
Baltimore, Maryland 21218

      PLAINTIFF

V.

CBAC GAMING, LLC
d/b/a The Horseshoe Casino Baltimore
Serve: CSC-Lawyers Incorp.
7 St. Paul Street
Suite 820
Baltimore, Maryland 21202                   Civil Case No.:
                                             19-CV-695
AND                                       ________________

THOMAS CASSELLA
In His Individual and Official Capacity
135 East Summit Drive
Littlestown, Pennsylvania 17340

AND

JERMAINE WRIGHT
In His Induvial and Official Capacity
1525 Russell Street
Baltimore, Maryland 21230

AND

CAESARS BALTIMORE
MANAGEMENT COMPANY, LLC
Serve: CSC-Lawyers, Inc
7 St. Paul Street, Suite 820
Baltimore, Maryland 21202

AND

BALTIMORE CITY POLICE
DEPARTMENT
Serve: Andre Davis, City Solicitor
City Hall Room 101
100 N. Holiday Street
                                                              1
 Baltimore, Maryland 21202

       DEFENDANTS




            FIRST AMENDED CIVIL COMPLAINT AND JURY TRIAL PRAYER

       NOW COMES, Dr. Michael L. Hill (“Dr. Hill” or “Plaintiff”, collectively), by his attorneys

KIM PARKER, ESQUIRE and THE LAW OFFICES OF KIM PARKER, P.A., and sues the aforementioned

Defendants and incorporates all previously filed complaints as if herein resated for reasons state:

                               INTRODUCTORY STATEMENT

       1.      Corruption in the agencies charged with enforcing our laws not only threatens

communities by allowing dangerous criminals to roam free, it also undermines the confidence of

our citizens in law enforcement and the criminal justice system. The same is true with respect to

judicial corruption. We must all, in our own countries, lead the fight to ensure integrity within

our police and judicial systems." (Former United States Attorney General John D. Ashcroft, in

remarks to the Second Global Forum on Fighting Corruption).

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action in accordance with 28 U.S.C. §§ 1331

and 1343, in that this action, in part, arises under the Constitution of the United States and the

Laws of the United States, and asserts a violation of civil rights secured by the Constitution of the

United States and by Laws of the United States.

       3.      Venue is proper in this Court in accordance with 28 U.S.C. § 1391(b) because the

Plaintiffs’ causes of action arose within the State of Maryland.


                                                                                                    2
                                             PARTIES

       4.      Plaintiff Dr. Michael Hill (“Dr. Hill” or “Plaintiff”, collectively), is a citizen of the

United States of America and resident of Baltimore City, Maryland. At all times relevant herein,

Dr. Hill, was a business invitee at Defendants facility (hereinafter referred as the “Horseshoe

Casino” or “Defendant”, collectively).

       5.      At all times pertinent hereto, Defendant CBAC Gaming, LLC, (hereinafter “CBAC

Gaming” or Defendant, respectfully) is a limited liability company organized under the laws of a

State other than Maryland and maintains its principle place of business in Nevada.

       6.      At all times pertinent hereto, Defendant Caesars Baltimore Management Company,

LLC (hereinafter “Caesars” or “Defendant”, respectfully) is a limited liability company, with its

principal office located in Nevada. Defendant is in the business of supervising, managing, and

operating casinos throughout the United States, including the casino pertinent hereto which is

where the events giving rise to Plaintiff’s claims against Defendant arose, the Horseshoe Baltimore

Casino, located at 1525 Russell Street, Baltimore, Maryland 21230.

       77.     At all times penitent hereto, Defendant Baltimore City Police Department

(“BCPD”), is an agency arm of the State of Maryland.

       8.      At all times pertinent hereto, Defendant Thomas Cassella (“Cassella” or

“Defendant”, respectfully), is the Director of Security for the Horseshoe Casino. He is being sued

in his individual and official capacity.

       89.     At all times pertinent hereto, Defendant Jermaine Wright (“Wright” or

“Defendant”, respectfully), is the Manager of Security for the Horseshoe Casino. He is being sued

in his individual and official capacity.

       910.    At all times pertinent hereto, Defendants were acting by and through its actual

and/or apparent agents, servants, and/or employees for its supervising, managing, and operating

                                                                                                      3
the Horseshoe Baltimore Casino, and is the owner of the Horseshoe Baltimore Casino. Thus,

hereinafter, when the Horseshoe Baltimore Casino is referenced, the Horseshoe Baltimore Casino

will also be referenced as “Defendant”.

                                  STATEMENT OF FACTS


       1011. On Sunday, March 6, 2016, the Plaintiff, was a business invitee at the Horseshoe

Casino. Plaintiff was playing a “Spinning Wheel” game throughout the time that Plaintiff was in

the Defendants establishment.

       1112. At all times relevant herein, Plaintiff conducted himself in a professional and calm

manner, did not engage in excessive drinking, smoking and to his knowledge violate any of the

Defendants rules, policies and/or procedures. Upon information and belief, Plaintiff was in the

Defendants establishment for over eight (8) hours spending his hard earned money patronizing

Defendants casino.

       1213. Plaintiff, and a gentleman he met while playing a card game, Stephen McLaurin

(“Mr. McLaurin”), were pooling their monies together and placing bets to share in a larger pool of

winnings.

       1314. When Defendants employee (the “Dealer” or “Spinner”, collectively) payed out the

winning bets (“The Winning Pot”), Plaintiff observed an unidentified Spanish couple grabbing

two piles of chips, another unidentified Spanish woman in a black leather jacket grab a pile and

her friend grab the other file. An unidentified male who had been playing also, did not receive his

winnings.

       1415. Soon thereafter, the unidentified male disputed not receiving his winnings, and the

Dealer called for assistance to resolve the issue. She was instructed by an unidentified employee

to finish paying out the last winning pile, which was Plaintiff’s and Mr. McLaurin’s. The Plaintiff

and Mr. McLaurin subsequently divided their respective winnings between each other.
                                                                                                 4
       1516. Plaintiff observed that the Spanish gentlemen subsequently relinquished the

winnings he had picked up to the unidentified male but started complaining that he did not receive

his share of the winnings, notwithstanding the fact, that the unidentified Spanish female who was

with him had already took it. Plaintiff believed that the dispute had been resolved, and went

downstairs to get some refreshments.

       1617. As the Plaintiff was coming back upstairs to finish playing, he was approached by

an unidentified African American uniformed male Baltimore City Police Officer, who informed

Plaintiff that he was informed by his “Superior”, later identified as Defendant Jermaine Wright,

that he would need to accompany him to an office.

       1718. Plaintiff requested to know what he had done to justify being detained, and the

unidentified Officer directed Plaintiff to go down a hallway into a back room (the “Interrogation

Room”).

       1819. When Plaintiff arrived in the interrogation room, he observed two males, identified

as Defendant Wright and an unidentified Caucasian uniformed Baltimore City Police Officer.

       1920. Defendant Wright demanded that the Plaintiff produce his drivers license, despite

Plaintiff’s protest and repeating that he had done nothing wrong. Based on the Baltimore City

Police Officer being present and the way in which Defendant Wright was speaking to him, Plaintiff

acceded to the request to provide identification and he provided his passport. Plaintiff observed

the Defendant xeroxing his passport, including all the contents that were in the casing.

       2021. Defendant Wright began tape recording Plaintiff’s interrogation without Plaintiff’s

permission, and in violation of the Maryland Wiretapping and Electronic Surveillance laws.

       2122. Defendant Wright accused Plaintiff of stealing another players money and admitted

that he had not watched the recording, but, that when he did, and if he saw that Plaintiff had in fact

stolen the players money, Defendant Wright would have him arrested.

                                                                                                    5
       2223. Plaintiff believed Defendant Wright had the authority to have him arrested based

on the Baltimore City Police Officer being present, and actually witnessing several African

American males being arrested in his presence, as discussed below. Moreover, the unidentified

Police Officer had previously told Plaintiff that Defendant Wright was his superior.

       2324. Plaintiff repeated what happened when he was playing the game with Mr.

McLaurin, and denied, emphatically, that he had stolen any money.

       2425. At some point during the interrogation, Defendant Cassella came into the

interrogation room and requested Plaintiff’s version of what happened. Plaintiff reiterated what he

told Defendant Wright, declaring his innocence and requesting that they watch the video.

       2426. Defendant Wright, in the presence of Defendant Cassella, continued screaming and

accusing Plaintiff of theft; threatening him with jail, if he did not confess. Defendant Cassella did

not intervene.

       2527. Defendant Wright, through the unidentified officer, conducted a criminal warrant

check on the Plaintiff, despite not having any evidence whatsoever that Plaintiff had committed a

crime. Plaintiff informed Defendant Wright, Cassella and the Officer that he had no warrants or

criminal convictions, and that he was educated and a professional. This did not dissuade them to

desist from their illegal conduct. In fact, Defendants’ Wright and Cassella began mockingly

questioning the Plaintiff about his educational endeavors.

       2628. Soon thereafter, Defendants’ Wright and Cassella left the interrogation room to

allegedly review the video tape footage. Plaintiff was left in the presence of the uniformed

Baltimore City Officer.

       2729. When Defendant Wright returned, he demanded that the Plaintiff pay him the funds

he had won, or he would have “problems” with the Officer that was present. Plaintiff understood



                                                                                                   6
that the mean he would be arrested. Plaintiff acceded to Defendant’s Wright request and gave up

his winnings of $105.00.

       2830. Plaintiff requested if he could review the video tape footage because he did not

think it was fair or reasonable for him to have to pay for his “freedom” when he did nothing wrong.

Defendant Wright refused.

       2931. Plaintiff requested that Defendants’ Wright and Cassella accompany him to the

table to speak with Mr. McLaurin who could attest that Plaintiff was telling the truth. They refused.

       3032. Plaintiff was directed to go to a larger public room, that had a receptionist, security

guard and Baltimore City Police Officer. While waiting, Plaintiff observed African American’s

being arrested, by various Caucasian Baltimore City Officers.

       3133. About fifteen (15) minutes later, Defendant Wright brought a letter for Plaintiff to

sign, barring him from the establishment for an alleged violation of Defendants rules.

       3234. Plaintiff requested a receipt for the monies that Defendants’ Wright and Cassella

had illegally taken from him. After initially refusing, Defendant Wright provided Plaintiff a receipt

demonstrating that he had taken $105.00.

       3335. Defendants’ Cassella and Wright escorted Plaintiff toward a door, while two (2)

uniformed Caucasian Baltimore City Police Officers followed behind them. As they were walking

down the hallway, Mr. McLaurin was walking toward them. Plaintiff requested that Mr. McLaurin

explain to them what happened at the table. It was apparent at that point that Defendants’ Wright

nor Cassella had conducted an investigation into the allegations of theft.

       3436. Mr. McLaurin attempted to explain what happened, and even requested that

Defendant Wright go upstairs because the Spanish couple was still there, however, Defendant

Wright cut him off, immediately, and did not allow him to finish.



                                                                                                   7
        3537. Plaintiff was escorted out of the building at around 4:50 a.m., without criminal

charges, but with an unwarranted barring notice.

                         LEGAL CLAIMS AGAINST DEFENDANTS


                                        COUNT ONE
                                    FALSE IMPRISONMENT
                                     (ALL DEFENDANTS)

        3638. Plaintiff re-alleges and incorporates by reference the allegations set forth above as

if herein restated for reference.

        3739. The use of a uniformed Baltimore City Police Officer compelled the Plaintiff to

follow him to an interrogation room at the Horseshoe against the Plaintiff’s wishes.

        3840. Defendants deprived the Plaintiff of his liberty without the Plaintiff’s consent and

without legal justification.

        3941. Defendants placed Plaintiff in an interrogation room, told the Plaintiff that he was

not free to leave, and placed a uniformed Baltimore City Police Officer in the room, thereby

restraining the Plaintiff from leaving the property.

        4042. There were no reasonable means by which the Plaintiff could escape the

confinement or freely leave.

        4143. In this manner all of the Defendants deprived the Plaintiff of personal liberty

without his consent and without legal justification.

        4244. Defendants intentionally detained the Plaintiff, conducted criminal background

checks, all while using a uniformed Baltimore City Police Officer as its agent.

        4345. Defendants took this action even though they knew or had good reason to know

that they did not have probable cause or legal authority to imprison the Plaintiff.

        4446. Defendants intentionally with malice extorted a payment of $105.00 from the

Plaintiff.
                                                                                                 8
        4547. The Defendants acted maliciously in accusing the Plaintiff of theft, because they

knew or had good reason to know that such accusations were false.

        4648. The Defendants determined that there was no probable cause to imprison the

Plaintiff.

        4749. The actions of the Defendants caused the Plaintiff to be unlawfully deprived of his

liberty to leave the interrogation room of the casino.

        4850. The Plaintiff was detained, against his will for at least 60 minutes.

        4951. The Defendants actions were not supported by a reasonable ground of suspicion

supported by circumstances sufficiently strong in themselves to warrant a curious man in believing

the accused is guilty.

        5052. Specifically, Defendants’ Wright and Cassella, had access to surveillance video

recordings that failed to establish, with any level of certainty, any legitimate basis for imprisoning

the Plaintiff.

        5153. As a result of the actions by the Defendants, Plaintiff suffered damage by being

unlawfully held against his will for an extended period of time.

        5254. Defendants acted deliberately with wrongful motive and with the intention to

imprison the Plaintiff against his will.

        WHEREFORE, Plaintiff respectfully request judgment against Defendants, severally

liable, in the amount of $350,000, in compensatory damages, $1,000,000, in punitive damages,

plus cost and his reasonable attorneys fees.

                                    COUNT TWO
                                    NEGLIGENCE
                           (DEFENDANTS’ CAESARS AND CBAC)

        5355. Plaintiff re-alleges and incorporates by reference the allegations set forth above as

if herein restated for reference.

                                                                                                    9
       5456. An employment or other agency relationship existed between the Defendants’

Caesars and CBAC, and Defendants’ Wright and Cassella.

       5557. As agents and employees, Defendants’ Wright and Cassella, falsely arrested the

Plaintiff, made defamatory statements, stole Plaintiff’s winnings and otherwise violated his State

and Federally protected constitutional rights.

       5658. Defendants’ owed a duty of care to Plaintiff with respect to the selection, hiring,

training, supervision, and retention of its employees, such as Defendants’ Wright and Cassalla, to

prevent wrongful imprisonment, false arrest, and violations of the public, such as Plaintiff, State

and Federally protected constitutional rights.

       5759. Defendants’ failed to use proper care in selecting, training, supervising or retaining

Defendants’ Wright and Cassella.

       5860. Specifically, it has been reported, publicly in the new outlets that Defendant

Cassella, in his capacity as Major of the Baltimore City Police Department, allegedly had at least

two (2) indications of misconduct while in office, prior to his employment with the Defendants’.

Specifically, it was reported, on March 11, 2003,

   a) Defendant Cassella failed to conduct the proper investigation and he did not author an

       administrative report or an Internal Incident Report pertaining to this incident. An

       investigation was conducted for Misconduct and Neglect of Duty and were “Sustained”.

   b) The second infraction was, on February 2, 2006, Complainant alleged that Deputy Major

       Cassella and another Major were discriminating against him because of his race and created

       a hostile work environment. An investigation was conducted for Race Discrimination

       which was “Sustained”.

       https://foxbaltimore.com/news/local/concerns-raised-about-new-baltimore-police-

       commander;https://foxbaltimore.com/news/local/breaking-city-police-announce-change-

                                                                                                10
        to-proposed-command-staff;             https://www.wmar2news.com/news/region/baltimore-

        city/de-sousa-not-appointing-thomas-cassella-as-deputy-commissioner;.

        5961. Defendants’ knew or should have known by the exercise of diligence and

reasonable care that Defendants’ Wright and Cassella were capable of infliction harm of this type.

        6062. As a result of this conduct, action and inaction of the Defendants’, Plaintiff has

suffered loss and damage including, but not limited to, loss of liberty, mental anguish, humiliation

embarrassment and emotional distress.

        WHEREFORE, Plaintiff respectfully request judgment against Defendants, severally

liable, in the amount of $500,000, in compensatory damages, $5,000,000, in punitive damages,

plus cost and his reasonable attorneys fees.

                                  COUNT THREE
                            VIOLATION OF 42 U.S.C. 1983
                      FOURTH AND FOURTEENTH AMENDEMENTS
                       (DEFENDANTS’ WRIGHT AND CASSELLA)


        6163. Plaintiff re-alleges and incorporates by reference the allegations set forth above as

if herein restated for reference.

        6264. At all times relevant to this Complaint, Plaintiff had rights afforded to him by the

Fourth and Fourteenth Amendments to the United States Constitution not to have his person or

property unlawfully searched, seized, or detained in a unreasonable manner and not to be deprived

of his liberty without due process of the law.

        6365. At all times relevant herein, Defendants’ Wright and Cassella, in their individual

capacities, were acting under the color of State and local law, when they utilized unidentified

Baltimore City Police Officers, as their agents, in assisting them with, unlawfully detaining

Plaintiff under the threat of arrest, wrongfully taking Plaintiff’s winnings and otherwise preventing

the Plaintiff from leaving, when they had no legitimate reason for his detention.

                                                                                                  11
        6466. Defendants’ knowingly acted to deprive the Plaintiff of his constitutional rights

maliciously and with reckless disregard of the same.

        6567. Plaintiff claims damages under 42 U.S.C. 1983 against Defendants’ Wright and

Cassella for violation of his constitutional rights under color of law.

        WHEREFORE, Plaintiff respectfully request judgment against Defendants, severally

liable, in the amount of $150,000, in compensatory damages, $2,000,000, in punitive damages,

plus cost and his reasonable attorneys fees.

                                    COUNT FOUR
                                   FALSE ARREST
                         (DEFENDANTS’ WRIGHT AND CASSELLA)


        6668. Plaintiff re-alleges and incorporates by reference the allegations set forth above as

if herein restated for reference.

        6769. Defendants’ did not have a lawful authority or legal justification to compel Plaintiff

to remain at the Horseshoe Interrogation Room. Because the initial detention was unlawful, and

for reasons that ae independent from this ongoing course of conduct, Defendants’ did not have any

legitimate rational to believe that Plaintiff engaged in a crime, specifically the crime of theft and

were therefore without lawful authority or adequate probable cause to detain/arrest the Plaintiff.

        6870. The Plaintiff was nevertheless detained as described herein.

        6971. The false arrest perpetrated by the Defendants’ was made without warrant and

without probable cause to support a lawful arrest.

        7072. The conduct described herein, and attributed to the Defendants ‘demonstrated ill

will, improper motivation, and actual malice on the part of the Defendants’.

        7173. As a direct consequence in result of the acts of the Defendants’ described herein,

the Plaintiff was deprived of his liberty.


                                                                                                  12
          7274. Plaintiff has also suffered additional injuries which are not expressly enumerated

herein.

                                  COUNT FIVE
                  VIOLATION OF MARYLAND DECLARATION OF RIGHTS
                       (DEFENDANTS’ WRIGHT AND CASSELLA)


          7375. Plaintiff re-alleges and incorporates by reference the allegations set forth above as

if herein restated for reference.

          7476. As a direct and proximate result of the actions and omissions of Defendants’,

described herein, all of which were committed under the color of their authority as members of the

Security Department of Defendants Caesar, and as Supervisors of the unidentified Baltimore City

Police Officers, described herein, Plaintiff was deprived of rights and immunities secured him

under the Maryland Declaration of Rights-inasmuch as he seized, against his will and property

taken without due process, in violation of Article 24.

          7577. As a direct consequence and result of the actions and omissions of the Defendants’

described herein, Plaintiff was deprived of his liberty and had his property taken.

          WHEREFORE, Plaintiff respectfully request judgment against Defendants, severally

liable, in the amount to be determined at trial, plus his cost and attorneys fees.

                                     COUNT SIX
                       RACIAL DISCRIMINATION-ACCOMODATIONS
                                  (ALL DEFENDANTS)

          7678. Plaintiff re-alleges and incorporates by reference the allegations set forth above as

if herein restated for reference.

          7779. Plaintiff is African-American.

          7880.   On information and belief, considering the nature of the lack of any wrongdoing

and lack of any reasonable basis for suspicion, Plaintiff was profiled and singled out for his race.

          7981. Defendants’ CBAC and Caesars constitutes a place of public accommodation.
                                                                                                  13
       8082. Defendants actions violate Title 42 of the United States Code.

       8183. As a result of their violation of Title 42, Defendants are liable to Plaintiff for the

injuries described above, attorneys fees, and punitive damages.

                              COUNT SEVEN
          MARYLAND STATE DECLARATION OF RIGHTS AND LONGTIN CLAIM
                      (DEFENDANTS CAESAR AND CBAC)


       8284. Plaintiff incorporates the foregoing paragraphs as if herein restated for reference.

       8385. Defendants’ Wright and Casella’s unlawful arrest, detention, false imprisonment,

and the actual malicious character of the detention occurred as a direct result of a policy, custom,

or usage of Defendants’ Caesar and CBAC.

       8486. Under this custom, practice, or usage, the Defendants Caesar and CBAC:

   a.a)Encouraged, acquiesced in, or condoned the use of falsity to arrest, detain, and imprison

       members of the public, including Plaintiff;

   b.b)        Failed to adequately investigate, punish, or otherwise discourage the illegal

       detention of members of the public; and

   c.c)Failed to adequately train and supervise the constitutionally permissible limits upon the

       proper way of effecting detentions, conducting investigations and otherwise not violating

       members of the public rights.

       8587. By illegally seizing and detaining Plaintiff, Defendants abridged the rights,

privileges and immunities guaranteed to Plaintiff under Articles 24 and 26 of the Maryland

Declaration of Rights. Moreover, Plaintiff has suffered damages by being unlawfully held against

his will, suffered damage to his reputation, and will continue to suffer severe emotional distress

and anguish, loss of reputation, loss of income, and other damages.

       WHEREFORE, Plaintiff prays judgment in an amount greater than $1,000,000, punitive

damages $2,000,000, plus cost and his reasonable attorney’s fees and cost.
                                                                                                 14
                                      COUNT EIGHT
                           UNDER 42 U.S.C. 1983 FOR INADEQUATE
                              SUPERVISION AND DISCIPLINE
                               (DEFENDANTS CAESAR AND CBAC)

          8688. Plaintiff incorporates the foregoing paragraphs as if herein restated for reference.

          8789. Defendants’ Caesar and CBAC, through administration, specifically through

supervisory personnel and through supervision of Baltimore City Police Officers when they are on

their premises, are responsible for conducting internal investigations, investigating warrantless

arrests, authorized, ratified, acquiesced to, perpetuated and otherwise failed to adequately correct

the unlawful and improper conduct of Defendants’ Wright and Cassella, identified herein.

          8890. Defendants’, failed to adequately supervise Defendants’ Wright and Cassella and

acquiesced to their unconstitutional practices, by among other things, permitting the unlawful

detention of Plaintiff to continue unabated.

          8991. The failure of Defendants’ to properly supervise and control the conduct of

Defendants’ Wright and Cassella was a direct proximate cause of Plaintiff’s injuries identified

herein.

          9092. At all times relevant to this Complaint, Defendants’ had an actual and ready ability

to shield Plaintiff from the continuing constitutional deprivations by way of supervision, corrective

action and discipline aimed at Defendants’ Wright and Cassella.

          WHEREFORE, Plaintiff prays judgment in an amount greater than $1,000,000, punitive

damages $5,000,000, plus cost and his reasonable attorney’s fees.

                                     COUNT NINE
                          SUPERVISORY LIABILITY-42 U.S.C. § 1983
                                     (CASSELLA)

          9193. Plaintiff incorporates the foregoing paragraphs as if herein restated for reference.

          9294. Plaintiff alleges on information and belief that Defendant, in his individual

capacity, knew or reasonably should have known that their subordinates were engaging in these
                                                                                                   15
acts and that their conduct would deprive Plaintiff of these rights, and, failed to prevent them from

engaging in such conduct. Alternatively, Plaintiff allege that Defendant acquiesced in Plaintiff’s

Constitutional deprivations alleged herein or for conduct that showed a reckless or callous

indifference to the rights of others.

        9395. Defendant acted willfully, wantonly, maliciously, oppressively, and with conscious

disregard to Plaintiff’s rights.

        9496. Defendant misconduct was the moving force that caused Plaintiff’s injuries.

        WHEREFORE, Plaintiff prays judgment in an amount greater than $250,000, punitive

damages $500,000 plus cost and her reasonable attorney’s fees.

                             COUNT TEN
      CONSPIRACY TO VIOLATE PLAINTIFF’S CIVIL RIGHTS-42 U.S.C. § 1985
                  (DEFENDANTS BCPD, CAESAR & CBAC)

        97.     Plaintiff incorporates the foregoing paragraphs as if herein restated for reference.

        98.     In doing the acts complained of herein, Defendants acted in concert and conspired

to violate Plaintiff’s federal civil rights to be free from unreasonable seizures.

        99.     Defendants had knowledge of the wrongs conspired to be done and committed and

had the power to prevent or aid in preventing the commission of the same. None of the Defendants

attempted to prevent and/or stop the violation of the Plaintiff’s civil rights.

        WHEREFORE, Plaintiff prays judgment in an amount to be determined at trial, plus his

cost and attorneys fees.

                                      COUNT ELEVEN
        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. 1983 , 1985, AND 1988
                                   (DEFENDANT BCPD)
        100. Plaintiff incorporates the foregoing paragraphs as if herein restated for reference.

        101.    Prior to March 6, 2016, BCPD developed and maintained policies or customs

exhibiting deliberate indifference to the constitutional rights of persons in Baltimore City and

surrounding counties, which caused the violation of Plaintiff rights.
                                                                                                   16
        102.    It was the policy and/or custom of BCPD to inadequately and improperly

investigate warrantless arrests, citizen complaints of police misconduct, and unlawful warrantless

arrests and acts of misconduct were instead tolerated by BCPD, including but not limited to

episodes of misconduct involving members of The Horseshoe Casino Security Team.

        103.    It was further the policy and/or custom of BCPD to inadequately supervise and train

its police officers, thereby failing to adequately discourage further constitutional violations on the

part of its police officers.

        104.    As a result of the above described policies and customs, police officers of the

BCPD, believed that their actions would not be properly monitored by supervisory officials and

that misconduct would not be investigated or sanctions, but would be tolerated.

        105.    The BCPD has an illegal policy, custom and/or practice wherein uniformed BCPD

Police Officers are present in the security area of the Horseshoe Casino, while agents of the

security team direct them to observe casino personnel interrogating invitees on allegations of theft,

illegal counting of cards, etc, despite casino personnel not having probable cause, not mirandizing

invitees, nor advising of right to counsel.

        106.     The above described policies and customs demonstrated a deliberate indifference

on the part of policy makers of BCPD to the constitutional rights of persons within the BCPD and

were the cause of the violations of Plaintiff’s rights alleged herein.

        WHEREFORE, Plaintiff hereby requests that this Honorable Court: (A) Award the

Plaintiff actual, compensatory, and consequential damages in an amount to be determined at trial

against Defendant BCPD; (B) Award Plaintiff punitive damages in an amount to be determined at

trial; (C) Award costs of this action to the Plaintiff; (D) Award the Plaintiff reasonable attorney’s

fees and costs incurred in pursuing this action, as provided under 42 U.S.C. §§ 1983 and 1988; and

(E) Award such other and further relief as this Court may deem just and appropriate.

                                                                                                   17
                                       COUNT TWELEVE
                                     INJUNCTIVE RELIEF
                                      (ALL DEFENDANTS)

        107.    Plaintiff incorporates the foregoing paragraphs as if herein restated for reference.

        108.    The actions and conduct described herein is illegal and violated Plaintiff’s

constitutional rights.

        109.    The Defendant should be enjoined from engaging in similar behavior in the future.

        WHEREFORE, Plaintiff respectfully request that this Court issued an Order enjoining the

Defendant’s from engaging in conduct that violates members of the public Federal and State

constructional rights.


                                                      Respectfully Submitted,

                                                      THE LAW OFFICES OF KIM PARKER, P.A.

                                                      /s/ Kim Parker
                                                      ____________________________
                                                      Kim Parker, Esquire
                                                      Fed. Bar No.:23894
                                                      2123 Maryland Avenue
                                                      Baltimore, Maryland 21218
                                                      410-234-2621
                                                      F: 410-234-2612
                                                      info@kimparkerlaw.com

                                                      COUNSEL FOR PLAINTIFF
                                                      DR. MICHAEL L. HILL




                                                                                                   18
                              JURY TRIAL PRAYER

Plaintiff prays for a jury trial on all counts stated herein.

                                      /s/
                                _____________________
                                Kim Parker, Esq




                                                                19
